Citation Nr: 0821144	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  05-40 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a vision disorder 
of the right eye.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for right ear hearing 
loss.

5.  Entitlement to service connection for left ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The RO reported that the veteran served on active duty from 
November 1971 to January 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The veteran testified at a video 
conference hearing before the undersigned Veterans Law Judge 
(VLJ) in March 2008.  

The Board notes that the veteran indicated that he had 
intermittent ringing in his ears since service at the time of 
the video conference hearing.  Therefore, a claim of 
entitlement to service connection for tinnitus is inferred 
and this issue is referred to the RO for appropriate action.  

The issues of entitlement to service connection for a vision 
disorder of the right eye and headaches are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.





FINDINGS OF FACT

1.  The veteran does not have PTSD attributable to military 
service.

2.  The veteran does not have right ear hearing loss 
attributable to his period of military service.

3.  The veteran's left ear hearing loss pre-existed his 
active military service and did not worsen therein.


CONCLUSIONS OF LAW

1.  The veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2007).

2.  The veteran does not have right ear hearing loss that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2007).

3.  The veteran does not have left ear hearing loss that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 
1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision on the veteran's claims on appeal 
has been accomplished.  Through a notice letter in April 
2004, the veteran was notified of the legal criteria 
governing his claims and the evidence needed to substantiate 
his claims.  In the letter, he was provided a PTSD 
questionnaire and advised that it would be necessary to 
verify that in-service stressors occurred that resulted in 
PTSD.  Hence, the Board finds that the veteran has received 
notice of the information and evidence needed to substantiate 
his claims, and has been afforded ample opportunity to submit 
such information and evidence.  

The Board also finds that the notice letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letter, the veteran was notified 
that the RO was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The RO requested that the veteran identify 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  Additionally, the veteran was 
requested to submit evidence in support of his claims.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).  

Thus, any error related to element (4) is harmless.  
Nevertheless, as indicated above, the four content-of-notice 
requirements of Pelegrini have been met in this case.  
Additionally, the RO has provided the veteran notice with 
respect to effective dates and rating criteria provisions by 
way of letters dated in June 2006 and November 2007.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Furthermore, the Board points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal decided herein.  The RO has obtained the veteran's 
service treatment records, personnel records, and private 
medical records.  

The Board recognizes that assistance shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007).  However, VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A; McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claim of service connection for PTSD, as 
discussed in more detail below the evidence does not show 
that he served in combat, and there is also no evidence 
corroborating any of his alleged in-service stressors.  In 
the absence of such evidence, even with current medical 
diagnoses, service connection cannot be established for the 
claimed PTSD.  Thus, the Board finds that the evidence of 
record is sufficient to resolve this appeal, and that VA had 
no further duty to provide an examination or opinion. 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Furthermore, the record is also negative for evidence of 
current right and left ear hearing loss that is associated 
with any events, injuries, or diseases that occurred in 
service.  Thus, the Board finds that such an examination is 
not necessary in this instance.

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination. 

However, unlike Charles, the veteran has not reported 
symptoms of hearing loss in service, or a continuity of 
symptoms since separation.  Instead, he has asserted a 
relationship between current hearing loss and noise exposure 
in service, which, as noted below, is outside the competence 
of the veteran as a layperson.  See also McLendon, supra.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Factual Background

Associated with the claims file are the veteran's service 
treatment records (STRs) which include a November 1971 
entrance examination and a January 1976 separation 
examination.  Psychological evaluations obtained at those 
times were normal.  Audiometric testing obtained at the 
entrance examination revealed puretone thresholds of 15, 15, 
10, and 25 decibels in the right ear, at 500, 1,000, 2,000, 
and 4,000 Hertz, respectively, and 15, 15, 15, and 60 
decibels in the left ear, at 500, 1,000, 2,000, and 4,000 
Hertz, respectively.  Audiometric testing obtained at the 
separation examination revealed puretone thresholds of 15, 
10, 0, 20, 20, and 35 decibels in the right ear, at 500, 
1,000, 2,000, 3,000, 4,000, and 6,000 Hertz, respectively, 
and 15, 10, 0, 0, 0 and 60 decibels in the left ear, at 500, 
1,000, 2,000, 3,000, 4,000, and 6,000 Hertz, respectively.  
The records do not include any complaints, findings, or 
treatment related to hearing loss or any psychiatric 
disabilities.  

The veteran's personnel records reflect that he served on the 
U.S.S. Iwo Jima and at the Naval Air Station Oceana during 
his time in service.  The records do not indicate that the 
veteran was involved in combat.  

Associated with the claims file are private treatment reports 
from Indian Health Services dated from July 1997 to August 
2006 which also include records from Harborview Medical 
Center, Olympic Medical Center, Coastal Medical Group, and 
Forks Community Hospital.  The records reveal diagnoses of 
schizophrenia, an acute psychotic episode, anxiety, insomnia, 
and generalized anxiety disorder.

The Puget Sound VA Medical Center reported that no outpatient 
treatment records were found.  

Private treatment reports from Olympic Memorial Hospital and 
Forks Community Hospital and a letter from S. Kriebel, M.D., 
are unrelated to the issues on appeal.  

The veteran testified at a video conference hearing in March 
2008.  He said while serving aboard the U.S.S. Iwo Jima the 
ship was docked in the Suez Canal bordering Egypt and Israel 
and right-wing factions were firing sporadically.  He 
testified that he was told to take his uniform off and wear 
civilian clothes and was subsequently shot at and he said he 
was not provided any weapons to defend himself.  He also 
stated that there were mines at various locations where he 
was stationed and the locations were not checked for mines.  
The veteran testified that he suffers from insomnia and 
avoids large crowds.  He indicated that he is a recovering 
alcoholic.  He said he was told he had PTSD a few years after 
he separated from service.  With regard to his claimed 
hearing loss, the veteran said he was exposed to helicopters 
on the flight deck and experiences intermittent ringing in 
his ears.  

III.  Legal Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, 
certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred during service if 
the disorder becomes manifest to a compensable degree within 
one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
disability to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

A.  PTSD

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f) (2007).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

In contrast, "[w]here ...VA determines that the veteran did 
not engage in combat with the enemy...the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor."  See Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Where a 
determination is made that the veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

In such cases, the record must contain corroborative evidence 
that substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994).  The requisite 
additional evidence may be obtained from the veteran's 
service medical records or from other sources.  Moreau at 
395.  Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart 
Medal, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
VAOPGCPREC 12-99 (Oct. 18, 1999).

In this case the veteran's service personnel records and 
service treatment records do not document combat service.  
Furthermore, the service treatment records do not document 
treatment for any psychiatric disorders.  The veteran failed 
to provide specific information regarding his claimed in-
service stressors in order for the RO to attempt to verify 
the stressors.  

Another salient point to be made is that the veteran does not 
have a diagnosis of PTSD.  The private treatment records 
associated with the claims file include diagnoses of 
schizophrenia, an acute psychotic episode, anxiety, insomnia, 
and generalized anxiety disorder.  None of the records 
indicate that the veteran reported symptoms consistent with 
PTSD nor do the records contain a diagnosis of PTSD.  
However, even if such a diagnosis was of record, the criteria 
for an award of service connection would still not be met, as 
there is no evidence corroborating any claimed in-service 
stressor.  

Consequently, because no claimed in-service stressor has been 
verified, and because the veteran has been unable to provide 
more specific information to warrant additional attempts at 
verification, his claim must be denied.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2007).

B.  Hearing Loss

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100 (2007).  

Right Ear

There is no evidence of exposure to acoustic trauma while in 
service.  The veteran was not a combatant, and, 
notwithstanding his contention that he was exposed to 
acoustic trauma on the flight deck while serving aboard the 
U.S.S. Iwo Jima, the Board also notes that the veteran's STRs 
contain no mention of or treatment for any hearing loss 
complaint.  Moreover, there is an absence of any related 
treatment for hearing loss since service.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The amount of time that passed 
between service and the first complaint of record of hearing 
loss is also evidence that weighs against the veteran's 
claim. 

Furthermore, the veteran did not submit any evidence of 
treatment for hearing loss nor did he submit any evidence of 
a diagnosis of right ear hearing loss.  There is no evidence 
of the veteran having a documented sensorineural hearing loss 
that met the criteria for a compensable rating within one 
year after service.  

The Board acknowledges the veteran's assertions that he 
currently has bilateral hearing loss as the result of his 
active duty service.  Certainly, the veteran can attest to 
factual matters of which he had first-hand knowledge, such as 
subjective complaints of trouble hearing, or the types of 
noises he was exposed to in-service.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, although 
the veteran has reported the onset of tinnitus while on 
active duty; he has never asserted the onset of hearing loss.  
Rather, he contends that the hearing loss occurred after 
service, but that he believes it is related to noise exposure 
in service.  

As a lay person, he has not been shown to be capable of 
making such medical conclusions, thus, his statements 
regarding etiology are not competent.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  While the veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise and cannot establish through lay 
reports alone that his hearing loss is of such severity as to 
meet the criteria of 38 C.F.R. § 3.385, or that his current 
hearing loss disability is etiologically related to service.  
See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994). 

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
right ear hearing loss.



Left Ear

For the purpose of applying laws and regulations relating to 
claims of service connection, every veteran will be 
considered to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-2003 (July 16, 2003).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2007).  Clear and unmistakable evidence is 
required to rebut a presumption of aggravation where the 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare- ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

In this case, audiometric testing at the veteran's entrance 
to service indicated that the veteran had a puretone 
threshold of 60 decibels in the left ear at 4,000 Hertz.  
This meets the criteria for a hearing loss disability under 
38 C.F.R. § 3.385.  Therefore, as a left ear hearing loss 
disability was "noted" upon entrance into service, the 
presumption of soundness does not attach, and need not be 
rebutted.  See 38 U.S.C.A. § 1111; VAOPGCPREC 3- 2003.

The Board must next consider whether the preexisting injury 
disability was aggravated by active service as contemplated 
by 38 U.S.C.A. § 1153.  As noted, a preexisting injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progression of the 
disease.  The presumption of aggravation is applicable only 
if the pre-service disability underwent an increase in 
severity during service.  See Beverly v. Brown, 9 Vet. App. 
402, 405 (1996).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

In this case, the Board concludes that the greater weight of 
the evidence is strongly against finding that the left ear 
hearing loss found at entrance underwent an increase in 
disability during service.  The STRs contain no mention of or 
treatment for any hearing loss complaint during the veteran's 
military service.  Furthermore, the audiometric testing 
obtained at the veteran's separation examination revealed a 
puretone threshold of 0 decibels in the left ear at 4,000 
Hertz.  In addition, as noted above, the veteran has not 
claimed that he experienced any hearing loss while on active 
duty.

The evidence in this case does not support a conclusion that 
the veteran's pre-existing disability underwent a worsening 
during active military service.  Private treatment reports 
associated with the claims file do not reveal any evidence of 
a diagnosed left ear hearing disability since service.  
Furthermore, there is no evidence of the veteran having a 
documented sensorineural hearing loss that met the criteria 
for a compensable rating within one year after service.  

Absent a showing of any increase in disability during 
service, the presumption of aggravation does not apply.  
Consequently, the Board finds that the preponderance of the 
evidence is against the claim.

As discussed above, although the veteran has reported the 
onset of tinnitus while on active duty; the veteran has never 
asserted the he experienced hearing loss in either ear in 
service.  Rather, he contends that he first noticed hearing 
loss after service, but that he believes it was caused or 
aggravated by noise exposure in service.  As a lay person, he 
has not been shown to be capable of making such medical 
conclusions, thus, his statements regarding etiology are not 
competent.  See Espiritu, supra. 

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for left ear hearing loss.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for left ear hearing loss 
is denied.  


REMAND

The veteran claims that he has a vision disorder of the right 
eye and headaches related to an incident in service whereby 
JP-5 fuel was sprayed in his eyes.  

The STRs reveal that he was treated in December 1973 after 
JP-fuel was sprayed in both eyes.  In an undated optometry 
examination the veteran was noted to have a slight blur at 
distance for the previous three months.  He also indicated 
that he had occasional headaches.    

The veteran submitted a statement in which he reported that 
he suffered temporary total blindness following the fuel 
accident.  Also associated with the claims file was a 
statement from a fellow service member who indicated that he 
recalled an accident in service in which the veteran was 
sprayed in his eyes with fuel and was in sick bay for a 
number of days with bandages over his eyes.  

Private treatment records from J. Vandelden, M.D., of Indian 
Health Services reveal that in May 2005 the veteran reported 
severe headaches and vomiting related to an ocular injury 
while in the Navy in which fuel was sprayed in his eyes.  
Later in May 2005 the veteran was noted to be awaiting an 
optometry evaluation for correction of his vision.  
Dr. Vandelden noted that the veteran had JP-5 fuel spill on 
his face in service and suffered temporary total blindness 
with gradual improvement.  He concluded that the veteran 
presumably had some residual vision difficulties related to 
the incident.  

The veteran testified at a video conference hearing in March 
2008.  He said he was sprayed in the eyes with JP-5 fuel in 
service and suffered temporary blindness for three days.  He 
said his right eye still aches and uncontrollably tears up.  
He indicated that his headaches are occasionally caused by 
exposure to bright lights.  

The veteran has not been afforded a VA examination to assess 
the likelihood that he has a vision disorder of the right eye 
and headaches related to the incident in service.  In light 
of the veteran's testimony regarding his symptoms in service 
and continuity of symptomatology since service, the Board 
finds that the requirements of 38 C.F.R. § 3.159(c)(4) are 
met, and that a VA examination is necessary to decide the 
appeal.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the 
veteran to obtain the names and 
addresses of all medical care 
providers who have treated him for a 
right eye vision disorder and 
headaches.  After securing the 
necessary releases, obtain those 
records that have not previously 
been secured.  If any records are 
unavailable, a negative reply should 
be included in the claims file.

2.  After the above-requested 
development is accomplished, the AMC 
should arrange for the veteran to 
undergo an appropriate VA 
examination to assess whether a 
right eye vision disorder and 
headaches are attributable to his 
military service including the in-
service incident in which he was 
sprayed in the eyes with JP-5 fuel.  
The claims file should be reviewed 
by the examiner as part of the 
examination.  Any evaluations, 
studies, or tests deemed necessary 
by the examiner should be 
accomplished and any such results 
must be included in the examination 
report.  The examiner is requested 
to, among other things, obtain a 
detailed history of the veteran's 
symptoms, review the record, and 
provide an opinion as to the medical 
probabilities that the veteran 
currently suffers from a right eye 
vision disorder and headaches that 
are traceable his military service.  
A complete rationale for any 
opinions expressed should be 
provided.  

The AMC should ensure that the 
examination report complies with 
this remand and the questions 
presented in the AMC's examination 
request.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2007).

3.  After undertaking any other 
development deemed appropriate, the 
AMC should re-adjudicate the issues 
of service connection for a right 
eye vision disorder and headaches.  
If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


